IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT

                         _____________________

                             No. 00-31113
                         _____________________



     UNITED STATES OF AMERICA


                                      Plaintiff - Appellee

            v.

     LARRY S. BANKSTON


                                      Defendant - Appellant

_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                          (No. 96-CR-207)
_________________________________________________________________
                         December 28, 2001
Before KING, Chief Judge, and HIGGINBOTHAM and DAVIS, Circuit
Judges.

PER CURIAM:*

     Defendant Larry S. Bankston appeals the district court’s

denial of his motion for a new trial based on newly discovered

evidence.    Defendant also appeals the district court’s denial of




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
his requests for further discovery and for an evidentiary

hearing.   For the following reasons, we AFFIRM.



                  I.    Factual and Procedural History

     On June 27, 1997, following a lengthy trial in federal

district court, former Louisiana state senator Larry S. Bankston

was found guilty of two counts of racketeering in violation of 18

U.S.C. § 1952.1    Bankston’s conviction was affirmed by this court

in United States v. Bankston, 182 F.3d 296 (5th Cir. 1999),

reversed as to one defendant, Cleveland v. United States, 531
U.S. 12 (2000).2       On June 26, 2000, Bankston timely filed in the

district court a motion for a new trial based on newly discovered

evidence under Federal Rule of Criminal Procedure 33. FED. R.

CRIM. P. 33.3   Specifically, Bankston’s motion alleged Sixth

     1
        Bankston’s offenses involved using interstate
communications to aid in bribery transactions relating to
Louisiana’s video poker industry.
     2
        Bankston did not file a petition for certiorari with the
Supreme Court, and thus his case was not part of the Supreme
Court case.
     3
         Rule 33 provides in relevant part:
           On a defendant’s motion, the court may grant
           a new trial to that defendant if the
           interests of justice so require. . . . A
           motion for new trial based on newly
           discovered evidence may be made only within
           three years after the verdict or finding of
           guilty. . . . A motion for a new trial based
           on any other grounds may be made only within
           7 days after the verdict or finding of guilty
           or within such further time as the court may
           fix during the 7-day period.

                                     2
Amendment and attorney-client privilege violations based upon

newly discovered evidence regarding government surveillance of

conversations between Bankston’s attorneys and third parties.

     Before Bankston’s trial and pursuant to a separate

investigation, the government began electronic surveillance of

the law offices of former Louisiana governor Edwin Edwards and

his son Stephen Edwards.      Bankston’s attorneys, Karl Koch and

Lewis Unglesby, communicated with Stephen and Edwin Edwards in

the wiretapped offices concerning trial strategy and tactics in

Bankston’s case.4      Bankston learned of the wiretapping before his

trial and filed a motion for appropriate relief on May 6, 1997 in

light of the possibility that his trial strategy had been

revealed to the prosecution team.       The Government responded that

“at no time was [any] special agent, witness, or government

prosecutor, exposed to any arguably privileged conversations,

information, strategies, or documents which relate in any way to

the defense in the instant case.”       To determine whether this

representation was true, the district court twice conducted ex

parte and in camera meetings with an assistant U.S. Attorney who

was not involved in either the Bankston or the Edwards

prosecution.   After these meetings, the district court concluded


FED. R. CRIM. P. 33.
     4
        Bankston’s attorneys had previously represented both
Stephen and Edwin Edwards and had acted as co-counsel with
Stephen Edwards in other legal matters. Furthermore, Edwin
Edwards testified as a defense witness in Bankston’s case.

                                    3
that “no special agents, witnesses, or government prosecutors in

this case have been exposed to any conversation, information,

strategies, or documents which relate in any way to the defense

in the instant case.”5

     In his motion for a new trial, Bankston reasserts that the

Government recorded privileged conversations that revealed his

trial strategy to the team prosecuting his case.   In support of

this motion, Bankston offers an affidavit by his former counsel

Koch, stating that Koch uncovered new evidence indicating that

Government case agents in Bankston’s case, Larry Jones and Susan

Phillips, had been wiretap monitors in the Edwardses’ case.

Koch’s affidavit further indicates that Jones monitored at least

a portion of a conversation in which Koch consulted with Stephen

Edwards about “critical matters dealing with the Bankston

defense.”   The district court held a hearing to consider the

motion.   At the hearing, Bankston argued for further discovery

and an evidentiary hearing to determine whether agents working on

his case overheard or were informed of communications by his

attorneys and concerning trial strategy in his case.   The

district court denied Bankston’s motion for a new trial and his

requests for further discovery and an evidentiary hearing.



     5
        This statement appears in the district court’s denial of
Bankston’s motion for reconsideration of the court’s denial of
his motion for appropriate relief. This minute entry was filed
under seal on May 8, 1997.

                                 4
                II.   Bankston’s Motion for a New Trial

      “Motions for a new trial based on newly discovered evidence

are disfavored and reviewed with great caution.”      United States

v. Bowler, 252 F.3d 741, 747 (5th Cir. 2001).     To be entitled to

a new trial, Bankston must demonstrate (1) that the evidence is

newly discovered and was unknown to him at the time of trial, (2)

that the failure to detect the evidence was not due to a lack of

diligence by Bankston, (3) that the evidence is material and not

merely cumulative or impeaching, and (4) that the evidence

introduced at a new trial would probably produce an acquittal.

Id.   Unless Bankston establishes all four factors, his motion for

a new trial should be denied.     Id.   This strict standard “gives

great weight to society’s interest in the finality of criminal

convictions.”    United States v. Ugalde, 861 F.2d 802, 808 (5th

Cir. 1988).   We review the district court’s denial of Bankston’s

motion for a new trial based on newly discovered evidence for an

abuse of discretion only.     Bowler, 252 F.3d at 747.

      Since neither party suggests otherwise, we assume for

purposes of this appeal that a Rule 33 motion for a new trial

based upon newly discovered evidence is the proper vehicle for

Bankston’s claims.6     As a threshold matter, to properly assert a

      6
        Generally, a Rule 33 motion for a new trial based upon
newly discovered evidence is “most suited to cases in which ‘the
proffered evidence goes directly to proof of guilt or
innocence.’” Ugalde, 861 F.2d at 807-08 (quoting United States
v. Jones, 597 F.2d 485, 488 (5th Cir. 1979)). This court has
held that “raising an [ineffective-assistance-of-counsel] claim

                                   5
Rule 33 motion filed more than seven days after the verdict,

Bankston must present “newly discovered evidence.”   Prior to his

trial, Bankston knew that the Government had wiretapped the

Edwardses’ offices and that conversations between the Edwardses

and his attorneys may have been intercepted by Government agents.

Thus, the only arguably new evidence presented by Bankston in his

motion for a new trial is that Jones and Phillips, Government

agents involved in the investigation of Bankston, were also

involved in the surveillance of the Edwardses and thus possibly

overheard conversations regarding the trial strategy to be used

in Bankston’s case.   The district court questioned whether this

evidence qualifies as “newly discovered” but assumed that it did

for the purposes of Bankston’s motion for a new trial.   United

States v. Bankston, No. CRIM.A.96-207, 2000 WL 1252582, at *2

(E.D. La. Sept. 1, 2000).   After making this assumption, the

district court denied Bankston’s motion for a new trial because



through the mechanism of a new trial motion based on newly
discovered evidence is wholly impermissible.” United States v.
Medina, 118 F.3d 371, 373 (5th Cir. 1997).
     In light of Medina, Bankston’s Rule 33 motion may be an
impermissible vehicle for asserting his Sixth Amendment claims.
But see United States v. Van Deveer, 577 F.2d 1016 (5th Cir.
1978) (addressing the defendants’ motion for a new trial based on
newly discovered evidence even though the motion was based on
evidence of the intrusion of a government informer into the
“defense-camp” and implicated the defendants’ Fifth and Sixth
Amendment rights). Rather than decide the issue, we assume, as
the parties and the district court have implicitly assumed, that
a Rule 33 motion for a new trial based upon newly discovered
evidence is the proper vehicle for Bankston’s Sixth Amendment
claims.

                                 6
it found that the attorney-client privilege and Bankston’s Sixth

Amendment rights were not violated.

     For purposes of this appeal, we assume, as the district

court assumed, that the evidence presented by Bankston qualifies

as “newly discovered.”   We also assume that the failure to detect

the evidence prior to conviction was not due to a lack of

diligence by Bankston.   Finally, we assume that the new evidence

is material to his conviction.   We find it unnecessary, however,

to consider the underlying merits of Bankston’s claims.    Even if

Bankston establishes violations of the attorney-client privilege

and the Sixth Amendment, Bankston is not entitled to a new trial

because he fails to establish that the new evidence would

probably produce an acquittal if presented at a new trial.

     Bankston makes vague and unsupported claims that the

overheard information allowed the prosecution team to “structure

[its] questioning of witnesses,” particularly the cross-

examination of Edwin Edwards, and that Bankston’s confidence in

his attorneys was “severely shaken” as a result.   The new

evidence presented by Bankston is unlikely to produce an

acquittal.   In the context of a motion for new trial based on

newly discovered evidence, this court has previously explained

that in order to justify a new trial:

          “[T]he likelihood of changing a jury’s
          decision as a result of newly discovered
          evidence must rise considerably above the
          level of speculation. Otherwise, finality


                                 7
           would be a vanishing element from all
           judgments of conviction in criminal cases.”

United States v. Prior, 546 F.2d 1254, 1259 (5th Cir. 1977)

(quoting   Ross v. Texas, 474 F.2d 1150, 1153 (5th Cir. 1973)

(habeas case)).    Bankston does not present any concrete evidence

that the prosecution team had information from the overheard

conversations or used any such information to secure his

conviction.7    If the prosecution team had no knowledge of the

content of the conversations, the conversations had no effect on

Bankston’s trial or conviction.    Therefore, the jury’s guilty

verdict is untainted, and Bankston cannot establish that a new

trial would probably produce an acquittal.    The district court

did not abuse its discretion in denying Bankston’s motion for a

new trial.



         III.   Further Discovery and an Evidentiary Hearing

A.   Further Discovery

     In his motion for a new trial Bankston requested:

           [A]n order directed to the Government to
           produce audio/video recordings, logs, log
           summaries or reports, 10 day reports, motions
           and/or internal request (sic) to seal any
           potentially privileged conversations,
           interpretive reports, all interdepartmental
           communications, instructions to monitoring
           agents, formal or informal writings related


     7
        Jones and Phillips, the agents involved in both the
Edwards and the Bankston investigations, were not members of the
Bankston prosecution team.

                                  8
           to the alleged “Chinese Wall,” and any other
           document which might related (sic) to the
           Bankston investigation and/or trial. Further
           defendant request (sic) that the court
           authorize counsel for Stephen & Edwin Edwards
           to provide to Bankston’s counsel any evidence
           found during their investigation that might
           relate to the Bankston trial and/or
           investigation.

Bankston asserts that this additional discovery would allow him

to further develop support for his motion for a new trial.   The

district court denied Bankston’s request for further discovery as

“a fishing expedition . . . seeking to substantiate mere

speculations in the absence of any evidence.”   Bankston, 2000 WL
1252582, at *5.

     We agree with the district court.   The Government asserts

that is has produced all of the relevant evidence in this case.

Although Bankston cannot specifically describe the evidence he

seeks, he requests further discovery “to independently confirm

the full extent of the intrusion” into the attorney-client

relationship.   Bankston is not entitled to discovery when his

request is supported only by speculation as to what he might

find.   See Murphy v. Johnson, 205 F.3d 809, 814 (5th Cir. 2000)

(habeas case) (stating that allegations supporting a need for

discovery “must be specific, as opposed to merely speculative or

conclusory”); see also United States v. Zarzour, 432 F.2d 1, 4

(5th Cir. 1970) (stating, in the context of a motion for new

trial based on newly discovered evidence, that “the defendant was

entitled to see a transcript of his own conversations and nothing

                                 9
else.   He had no right to rummage in government files” in order

to support his claim of Sixth Amendment violations) (emphasis in

original).   Accordingly, the district court’s denial of

Bankston’s request for further discovery was correct.

B.   An Evidentiary Hearing

     In addition to further discovery, Bankston requested an

evidentiary hearing in his motion for a new trial “in which the

government would be required to disclosure (sic) relevant

portions of the Title III wiretap material relating to Edwin and

Stephen Edwards.”   Because it found that an evidentiary hearing

would be unnecessary, the district court denied Bankston’s

request.

     The decision to hold an evidentiary hearing “rests within

the sound discretion of the trial court.”     United States v.

Blackburn, 9 F.3d 353, 358 (5th Cir. 1993).    Furthermore, “[a]

motion for a new trial can ordinarily be ruled upon without

conducting an evidentiary hearing.”     United States v. Simmons,

714 F.2d 29, 30 (5th Cir. 1983).     As we have noted, “the acumen

gained by the trial judge in presiding over the course of the

trial makes Rule 33 motions directed to the same judge

‘particularly suitable for ruling without a hearing.’” United

States v. MMR Corp., 954 F.2d 1040, 1046 (5th Cir. 1992) (quoting

United States v. Hamilton, 559 F.2d 1370, 1373 (5th Cir. 1977)).

     Bankston requests an evidentiary hearing for the same reason

that he requests further discovery – to search for evidence

                                10
supporting the speculative claims in his motion for a new trial.

The Government asserts, however, that it has already produced all

of the relevant evidence in this case.   Under these

circumstances, because of its familiarity with the evidence and

the parties, we defer to the district court’s determination that

an evidentiary hearing is unnecessary.



                         IV.   Conclusion

     For the foregoing reasons, we AFFIRM the district court’s

denial of Bankston’s motion for a new trial and his requests for

further discovery and an evidentiary hearing.




                                11